DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/24/2021 has been entered and considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Applicant amended in the independent claims 1, 8, 16 such that “…wherein the plurality of mirrors are disposed within a field of view of the first imaging device such that the first imaging device captures images of the plurality of mirrors, the plurality of mirrors each directly reflecting the first eye” as shown in the figure 2, paragraphs [0029] [0030] of the Applicant’s invention in the detailed description.
However, the Examiner has conducted thoroughly and carefully updated search of the prior arts and found none of the previous prior arts or the newly prior arts teach, suggest, and/or disclose the Applicant’s amended claims of the figure 2, in paragraphs [0029] [0030].
The Examiner found the references of Ayres et al (U.S Pub: 20190258064) and Sugiyama et al (U.S Pub: 20100103077).  The reference of Ayres teaches a head 
Sugiyama teaches a head mounted display comprising a cameras 104, 107 and mirrors 103, 108 that is well known in art, but Sugiyama does not teach wherein a single camera captures a plurality of mirrors are disposed within a field of view of the first imaging device.
Therefore, according to the amended claims inventions, the references of Ayres and Sugiyama cannot be combined or modified the prior art of Miyoshi because of the newly prior arts missing elements of plurality of mirrors wherein the single camera captures images of the plurality of mirrors, the plurality of mirrors each directly reflecting the first eye.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627